Separate vote of
Mr. Justice Pérez Pimentel,
with whom Mr. Justice Dávila concurs.
San Juan, Puerto Rico, June 13, 1966
An examination of the record shows that the incidents following the filing of this appeal, among them, the form of preparing the statement of the case, using as its only source the prosecuting attorney’s information, the impossibility of transcribing the instructions charged by the judge, as well as the evidence introduced for this and other proceedings in the trial, have deprived defendant of fully exer*612cising his right to appeal, for which reason it is appropriate, in furtherance of justice, to reverse the judgment appealed from and to order that a new trial be held.
—-0—